DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  “the dichroic place” lacks of antecedent basis. It should be “the dichroic plate”. Because of this reason, the 112(b) rejection is set forth below.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discuss above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 – 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (2009, Optics Express).
With respect to independent claim 1, Yu teaches in Fig. 1 A quantitative phase microscope (QPM) system, the system comprising: 
a structural unit configured to retain a sample as shown in Fig. 1; 
a laser system LD configured to perform at least one of a laser scissor as disclosed in the second paragraph on p. 12033 and laser tweezer operation optical manipulation disclosed in abstract on the sample; and 
a quantitative phase microscope (QPM) as shown in Fig. 1 and images are shown in Fig.  4(b) configured to image the sample.
With respect to dependent claims 3 and 12, since Yu teaches a laser system and a QPM, and therefore teaches wherein the laser system is configured to output a shockwave output to the sample to simulate trauma in the sample.
With respect to dependent claims 4 and 13, Yu teaches under “1. Introduction” on p. 12032 wherein the QPM system is configured to simulate and analyze trauma on at least one of cellular structures and organelles.
With respect to dependent claims 5 and 14, Yu teaches under “1. Introduction” on p. 12032  a fluorescent microscope element configured to localize and quantify at least one molecular component of the sample during and after shockwave injury.

With respect to dependent claim 6, Since Yu teaches a QPM, and therefore teaches wherein the laser system is configured to image and analyze at least one astrocyte of the sample. 
With respect to dependent claims 7 and 16, Yu teaches wherein the laser system is configured to perform both a laser scissor operation as discussed above and laser tweezer operation as discussed above to analyze the sample.
With respect to dependent claims 8 and 17, Yu teaches  wherein the QPM is configured to measure at least one of recovery of the sample, intracellular dynamics under “1. Introduction” on p. 12032, and quantitative changes in Abstract in membrane thickness in real time.
With respect to dependent claim 9, Yu disclosed under 2. System and results on p. 12033 that “controlled via a software” and “the position of the laser microbeam is controlled electronically by the mirror (M3)” on p. 12036 , and therefore, Yu teaches a controller configured to: control the laser system; and control the QPM, wherein the controller controls the QPM to image the sample.
With respect to dependent claims 10 and 18, Yu discloses in the first paragraph on p. 12033 wherein the controller is configured to control the QPM to determine optical path-length of the sample, measure organelle movement in a cell, and quantify cell dynamics including membrane motility.
With respect to independent claim 11, as discussed above Yu teaches A method for operation by a quantitative phase modulated (QPM) system, the method comprising: controlling, by a controller, a laser system configured to perform at least one of a laser scissor and laser tweezer operation on a sample; and controlling, by the controller, imaging by a quantitative phase microscope (QPM) to image the sample.
With respect to dependent claim 15, as discussed above Yu teaches controlling the laser system to image and analyze at least one astrocyte of the sample.
With respect to dependent claim 20, in Abstract Yu teaches wherein imaging a cell includes determining changes in cell thickness and a resolution of intracellular cytoplasmic damage.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu.
The teaching of Yu has been discussed above.
With respect to dependent claim 2, Yu is silent with wherein the structural unit includes a dichroic plate, wherein the dichroic place is transparent to the laser system and reflective to output of the QPM. It is noted that the Drawing of the present application fails to specify the dichroic plate as a part of the structural unit.
However, Yu teaches a beam-splitter BS2 that functions the limitation of “wherein the dichroic place is transparent to the laser system and reflective to output of the QPM.” It is well-known that dichroic and beam-splitter function the same functions. However, dichroic would be beneficial for ordinary artisans because it would be without a large loss in the intensity of light. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 19, Yu is silent with controlling the QPM to measure repair process in the sample introduced with at least one pharmaceutical.
	However, Yu teaches real-time monitoring repair of cells using the QPM (see Abstract, and p. 12038). In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Yu in order to monitor dynamic repair of desired cell structures. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884